Exhibit 10.3

 

[Theravance Biopharma, Inc. Logo]

 

May 12, 2014

 

Brett K. Haumann

 

Dear Brett:

 

As you know, Theravance, Inc. (“Theravance”) will spin-off its drug discovery
and development business into a separate publicly traded company, Theravance
Biopharma, Inc., a Cayman Islands corporation (the “Spin-Off”). You will
continue to be employed by Theravance UK Limited (the “Company” or “Theravance
UK”), which will transition from a wholly-owned subsidiary of Theravance, Inc.
to a wholly-owned subsidiary of Theravance Biopharma, Inc. in connection with
the Spin-Off.

 

At Theravance UK, you will continue to work in the exempt position of Vice
President, Clinical Development and Operations, initially reporting to Rick
Winningham, and you will be based on the UK.  However, in order to help in the
efficiency and smooth running of the Company, recognize and fully accept that
the Company may require you to work in any section carrying out other duties
reasonably related to your position as a senior manager and within your
capabilities, as the workload so requires.  Both you and the Company acknowledge
and agree that there will be times that it will be necessary for you to be
on-site in San Francisco to fulfill your employment duties, which will require
travel to and from the US and such other destinations as the Company may decide.
The Company will cover the travel expenses to South San Francisco, provided that
the airline tickets and hotel accommodations are purchased in compliance with
the Company’s travel policy. You will not be required to work continuously
outside of the UK as part of your normal duties although business visits abroad
will be required. The Company reserves the right to ask you to work on a
temporary basis (usually for up to 60 days) anywhere within the UK and
overseas.  Depending on the circumstances, the Company will give you reasonable
advance notice regarding overseas assignments.

 

Your salary on an annualized basis will be 245,000 GBP.  Your salary will accrue
from day to day and will normally be paid in equal installments by direct
transfer to your bank/building society account by the last working day of each
month. Your salary and any deductions will be set out on an itemized pay
statement.  Each payment relates to the calendar month in which it is paid.

 

You will remain eligible to receive an annual discretionary bonus of up to 40%
of your annual salary in 2014 (and each calendar year thereafter).  Your 2014
bonus will be paid by the Company and you will be required to be an active
employee in good standing at the time the bonus is paid in order to receive the
bonus.  The Company’s bonus percentage targets may change from time-to-time at
the sole discretion of the Board of Directors of Theravance Biopharma, Inc.

 

As previously agreed with Theravance, an allowance for your individual and
family benefits coverage is included in the base salary.  Theravance
Biopharma, Inc. will also offer an Employee Stock Purchase Plan, although it has
not yet been determined when the first offering period will commence.

 

Subject to the approval by the appropriate committee of the Theravance
Biopharma, Inc. Board of Directors, you will be granted an option to purchase
ordinary shares of Theravance Biopharma, Inc. at a per share purchase price
equal to the fair market value of one Theravance Biopharma, Inc. ordinary share
on the date of grant, which will be after the effective date of the Spin-Off. 
The number of shares subject to the option and the vesting and exercise details
of your option grant will be set forth in your option paperwork. The option
granted to you will be contingent on your execution of an Option Agreement and
will be subject to all terms of the Theravance Biopharma, Inc. 2013 Equity
Incentive Plan.

 

--------------------------------------------------------------------------------


 

To the extent you hold outstanding equity awards granted to you by Theravance at
the time of the Spin-Off, such awards (including outstanding stock options,
restricted stock units and restricted stock awards) and the related stock
option, restricted stock unit and restricted stock agreements will be adjusted. 
One of the primary purposes of these adjustments is to permit continued vesting
of Theravance equity awards based on service to Theravance Biopharma, Inc. or
any subsidiary thereof, including the Company, after the Spin-Off.  These
adjustments and other relevant information are set forth on Exhibit A.  Except
as described on Exhibit A, each of your adjusted Theravance equity awards will
continue to be governed by the applicable Theravance award agreement and the
Theravance equity plan under which the award was granted.

 

The Company’s normal office hours are from 9:00 am to 5:30 pm Monday to Friday,
but as a senior manager, you will be required to work outside and in addition to
these hours without additional remuneration in order to meet the requirements of
the business and for the proper performance of your duties.

 

You will be entitled to 28 days of paid holiday per completed 12 months of
employment, which include UK Bank Holidays. If you start or leave your
employment during the holiday year, your entitlement for that year will be
calculated on a pro rata basis for each complete calendar month worked. No
holiday may be carried over from one holiday year to the next. No payment will
be made in lieu of holiday accrued and not taken except in the year when you
leave our employment.

 

Without prejudice to your right to statutory sick pay, once you have completed
three (3) months continuous employment, you are entitled to full pay during the
first three (3) months of absence due to sickness or injury in any calendar
year. Absence through illness or injury must be reported to your manager
immediately, i.e. on the first day of your absence. If you are absent from work
due to sickness for more than three (3) days you must complete a
self-certification form and send it to the office administrator when you return
to work.  If you are still ill after seven (7) calendar days you must obtain a
doctor’s certificate, which must be sent to the office administrator and renewed
regularly as necessary. If, from the start of the illness, your doctor feels
that you will be unable to work for more than a week you will be given a
certificate on the first day. The Company will calculate how much statutory sick
pay you may be entitled to and this will be paid in the following month. The
Company reserves the right to withdraw or terminate the scheme referred to above
or amend them at any time.

 

In connection with the Spin-Off, you must sign the enclosed Proprietary
Information and Inventions Agreement with Theravance Biopharma, Inc. You will be
expected to abide by its terms.

 

While we hope that your employment with the Company will be mutually
satisfactory, employment with Theravance is for no specific period of time.
Either you or the Company may terminate the employment relationship by giving
the other party the following minimum advance written notice: 1) during the
first 24 months of employment, 4 weeks; 2) after 24 months of employment, one
additional week of notice for each completed year of service up to a maximum of
12 weeks’ notice.  The Company has the right to dismiss employees without notice
in the case of gross misconduct.

 

The Company reserves the right to require you to take any outstanding holiday
entitlement during your notice period.  The Company also reserves the right to
pay you in lieu of notice or require you to take “garden leave” for all or part
of the notice period.  During any “garden leave,” you will not be required to
work for the Company and you will not be allowed to undertake any other work
without the written permission of the CEO.  You are not permitted to take any
holiday during “garden leave” and must ensure that you remain available to
attend work, if required, at any time. The Company also reserves the right to
require you to carry out other work within your capabilities in any department
or area as an alternative to “garden leave.”

 

The terms of your employment are not subject to any collective agreements with
any Trade Union or other organization.

 

This is the full and complete agreement between us on this term.  Although your
job duties, title, compensation and benefits, as well as the Company’s personnel
policies and procedures, to which you will be subject, may change from
time-to-time. The Company may amend, vary or terminate the terms and conditions
in this document or any of its employment policies.

 

--------------------------------------------------------------------------------


 

You will be consulted over any significant change applying to you as an
individual. More general changes such as changes to procedures will be notified
to you in writing or, by notice or by circular letter or email. This offer is
contingent upon the successful completion of your background investigation.

 

There are two copies of this letter enclosed; if all of the foregoing is
satisfactory, please sign and date each copy to acknowledge your receipt and
acceptance of the terms, and return one copy to me no later than May 23, 2014,
saving the other copy for yourself.  Your signature below also constitutes your
agreement to the adjustments to all of your outstanding Theravance equity awards
as described in Exhibit A.  Please also sign and return the enclosed Proprietary
Information and Inventions Agreement. If we do not receive your completed
paperwork by the due date your employment transition from Theravance to the
Company will not occur.

 

We are very excited about the transition!  Should you need further assistance,
please don’t hesitate to contact the Human Resources department.

 

Sincerely,

 

 

 

/s/ Rick Winningham

 

Rick Winningham

 

 

Foregoing terms and conditions hereby accepted upon the effective date of the
Spin-Off:

 

 

 

 

 

Signed:

s/ Brett K. Haumann

 

 

Brett K. Haumann

 

 

 

 

Date:

May 15, 2014

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Adjustments to Your Theravance Equity Awards in Connection with the Spin-Off

 

This Exhibit A sets forth adjustments to your outstanding options to purchase
shares of Theravance common stock (“Theravance Options”), awards of Theravance
restricted stock units (“Theravance RSU Awards”) and Theravance restricted
shares (“Theravance RSAs” and, together with Theravance Options and Theravance
RSU Awards, “Theravance Equity Awards”) granted to you by Theravance and the
related stock option, restricted stock unit and restricted stock agreements
(each, an “Award Agreement” and collectively the “Award Agreements”) in
connection with the Spin-Off.  These adjustments will apply to your Theravance
Equity Awards outstanding immediately prior to the effective time of the
Spin-Off.  For your reference, a list of your currently outstanding Theravance
Equity Awards can be found by logging into your E*Trade Theravance Stock Plan
Account.  The adjustments described on this Exhibit A are being made in
connection with the Spin-Off.  If the Spin-Off does not occur for any reason,
the adjustments described below will not be made to your Theravance Equity
Awards and they will continue to be governed by their existing terms.

 

The Theravance Equity Awards, as adjusted, are referred to as “Adjusted
Theravance Options” (including Adjusted Theravance ISOs and Adjusted Theravance
NSOs, as defined below), “Adjusted Theravance RSU Awards” and “Adjusted
Theravance RSAs” (collectively, “Adjusted Theravance Awards”).  Except as
described below, each of your Adjusted Theravance Awards will continue to be
governed by (i) the applicable Award Agreement, as adjusted hereby, and (ii) the
Theravance equity plan under which the Adjusted Theravance Award was granted.

 

You will not receive a new Award Agreement(s) to reflect the adjustments
described below.  Please keep a copy of this Exhibit A with the Award
Agreement(s) applicable to your Adjusted Theravance Award(s) as evidence of the
adjusted terms.

 

Following the Spin-Off, Theravance may delegate certain administrative
responsibilities associated with the Adjusted Theravance Awards to Theravance
Biopharma, Inc. (“Biopharma”).  If you have any questions about your Adjusted
Theravance Awards or how to effect a particular stock plan transaction, please
contact our stock administrator.

 

Adjustments to Theravance Incentive Stock Options

 

The following adjustments apply to Theravance Options that are “incentive stock
options” under the federal tax laws immediately prior to the Spin-Off (each, a
“Theravance ISO”):

 

·                  The per share exercise price and number of Theravance shares
subject to each outstanding Theravance ISO will be adjusted to account for the
effect of the Spin-Off on the value of Theravance’s common stock (as adjusted,
the “Adjusted Theravance ISOs”).  The adjusted exercise price and number of
shares subject to each Adjusted Theravance ISO can be found by logging into your
E*Trade Theravance Stock Plan Account following the Spin-Off.  An announcement
will be posted on the Company’s Intranet and on the E*Trade website when the
adjustments have been completed.

·                  Certain exercises of your Adjusted Theravance ISOs may be
restricted following the Spin-Off if a blackout period at Theravance is in
effect at the time of the Spin-Off.  Additionally, the exercise of your Adjusted
Theravance ISOs will be restricted completely for a short period of time
immediately following the Spin-Off to allow the adjustments to be completed. 
You will be notified of any restrictions that are placed on your ability to
exercise your Adjusted Theravance ISOs and when those restrictions will be
lifted.

·                  If your Award Agreement currently permits you to pay the
exercise price of your Theravance ISOs by either (i) surrendering (or attesting
to the ownership of) shares of Theravance common stock that you already own or
(ii) having Theravance withhold shares of Theravance common stock that would
otherwise be issued upon exercise of the option, following the Spin-Off you will
no longer have the right to elect such forms of payment.  Instead, if you choose
to exercise your Adjusted Theravance ISOs following the Spin-Off, you must pay
the exercise price by means of another method permitted in the applicable Award
Agreement.

 

--------------------------------------------------------------------------------


 

·                  No other changes will be made to Theravance ISOs.  Effective
as of the Spin-Off, your service with Theravance will terminate and any Adjusted
Theravance ISOs must be exercised within the applicable post-termination
exercise period (or, if sooner, prior to the expiration date applicable to the
option).  For avoidance of doubt, the provision of transition services to
Theravance on behalf of Biopharma does not count as “service” for purpose of
your Adjusted Theravance ISOs.

 

Adjustments to Theravance Nonstatutory Stock Options

 

The following adjustments apply to Theravance Options that are nonstatutory
stock options under the federal tax laws immediately prior to the Spin-Off
(each, a “Theravance NSO”):

 

·                  The per share exercise price and number of Theravance shares
subject to each outstanding Theravance NSO will be adjusted to account for the
effect of the Spin-Off on the value of Theravance’s common stock (as adjusted,
the “Adjusted Theravance NSOs”).  The adjusted exercise price and number of
shares subject to each Adjusted Theravance NSO can be found by logging into your
E*Trade Theravance Stock Plan Account following the Spin-Off.  An announcement
will be posted on the Company’s Intranet and on the E*Trade website when the
adjustments have been completed.

·                  Certain exercises of your Adjusted Theravance NSOs may be
restricted following the Spin-Off if a blackout period at Theravance is in
effect at the time of the Spin-Off.  Additionally, the exercise of your Adjusted
Theravance NSOs will be restricted completely for a short period of time
immediately following the Spin-Off to allow the adjustments to be completed. 
You will be notified of any restrictions that are placed on your ability to
exercise your Adjusted Theravance NSOs and when those restrictions will be
lifted.

·                  For all purposes related to your Adjusted Theravance NSOs and
the applicable stock option agreements (including vesting, exercisability and
expiration of your Adjusted Theravance NSOs), your continuous service as an
employee or consultant of Biopharma or any Parent, Subsidiary or Affiliate
thereof will be treated as “service” with Theravance.

·                  Although you are currently eligible to participate in either
the Theravance, Inc. Change in Control Severance Plan or the Theravance, Inc.
2009 Change in Control Severance Plan (each, a “Severance Plan”), your
eligibility to participate in such plan will terminate as of the Spin-Off.  As a
result, your Adjusted Theravance NSOs will no longer be eligible for vesting
acceleration if you are subject to an “involuntary termination” (as defined in
the applicable Severance Plan) in connection with or following a “change in
control” (as defined in the applicable Severance Plan) of Theravance.  However,
your Adjusted Theravance NSOs will vest and become exercisable in full if, after
the Spin-Off, Biopharma is subject to a “change in control” (as defined in the
Biopharma 2013 Equity Incentive Plan as of the effective time of the Spin-Off)
and you are subject to an “Involuntary Termination” (as defined below) within 3
months prior to or 24 months after that change in control.

·                  If your Award Agreement currently permits you to pay the
exercise price of your Theravance NSOs by either (i) surrendering (or attesting
to the ownership of) shares of Theravance common stock that you already own or
(ii) having Theravance withhold shares of Theravance common stock that would
otherwise be issued upon exercise of the option, following the Spin-Off you will
no longer have the right to elect such forms of payment.  Instead, if you choose
to exercise your Adjusted Theravance NSOs following the Spin-Off, you must pay
the exercise price by means of another method permitted in the applicable Award
Agreement.

 

Adjustments to Theravance RSUs

 

·                  The number of Theravance restricted stock units subject to
each outstanding Theravance RSU Award will be adjusted to account for the effect
of the Spin-Off on the value of Theravance’s common stock.  The adjusted number
of Theravance restricted stock units subject to each Adjusted Theravance RSU
Award can be found by logging into your E*Trade Theravance Stock Plan Account
following the Spin-Off.  An announcement will be posted on the Company’s
Intranet and on E*Trade website when the adjustments have been completed.

 

--------------------------------------------------------------------------------


 

·                  For all purposes related to your Adjusted Theravance RSU
Awards and the applicable restricted stock unit agreements (including vesting
and forfeiture of your Adjusted Theravance RSU Awards), your continuous service
as an employee or consultant of Biopharma or any Parent, Subsidiary or Affiliate
thereof will be treated as “service” with Theravance.

·                  Although you are currently eligible to participate in a
Severance Plan, your eligibility to participate in such plan will terminate as
of the Spin-Off.  As a result, your Adjusted Theravance RSU Awards will no
longer be eligible for vesting acceleration if you are subject to an
“involuntary termination” (as defined in the applicable Severance Plan) in
connection with or following a “change in control” (as defined in the applicable
Severance Plan) of Theravance.  However, your Adjusted Theravance RSU Awards
will vest in full if, after the Spin-Off, Biopharma is subject to a “change in
control” (as defined in the Biopharma 2013 Equity Incentive Plan as of the
effective time of the Spin-Off) and you are subject to an “Involuntary
Termination” (as defined below) within 3 months prior to or 24 months after that
change in control.

·                  The 10b5-1 Plans in the Award Agreements applicable to your
Theravance RSU Awards will remain in effect following the Spin-Off.

 

Adjustments to Theravance RSAs

 

·                  No adjustment will be made in the number of outstanding
Theravance RSAs in connection with the Spin-Off.  However, as a Theravance
stockholder, you will receive shares of Biopharma in the Spin-Off with respect
to your Theravance RSAs that are outstanding on the record date for the
Spin-Off.  As provided in your Theravance restricted stock agreements, the
Biopharma shares distributed in respect of your Theravance RSAs will be subject
to the same terms and conditions, including vesting and forfeiture, as apply to
the applicable Adjusted Theravance RSAs.

·                  For all purposes related to your Adjusted Theravance RSAs and
the applicable restricted stock agreements (including vesting and forfeiture of
your Adjusted Theravance RSAs and the related Biopharma shares distributed in
respect of your Theravance RSAs), your continuous service as an employee (or, if
the applicable Award Agreement currently permits it, as a consultant) of
Biopharma or any Parent, Subsidiary or Affiliate thereof will be treated as
“service” with Theravance.

·                  Although you are currently eligible to participate in a
Severance Plan, your eligibility to participate in such plan will terminate as
of the Spin-Off.  As a result, your Adjusted Theravance RSAs (and the related
Biopharma shares distributed in respect of your Theravance RSAs) will no longer
be eligible for vesting acceleration if you are subject to an “involuntary
termination” (as defined in the applicable Severance Plan) in connection with or
following a “change in control” (as defined in the applicable Severance Plan) of
Theravance.  However, your Adjusted Theravance RSAs (including the related
Biopharma shares distributed in respect of your Theravance RSAs) will vest in
full if, after the Spin-Off, Biopharma is subject to a “change in control” (as
defined in the Biopharma 2013 Equity Incentive Plan as of the effective time of
the Spin-Off) and you are subject to an “Involuntary Termination” (as defined
below) within 3 months prior to or 24 months after the change in control.

·                  The 10b5-1 Plans in your Award Agreement(s) will remain in
effect following the Spin-Off for your Adjusted Theravance RSAs.  After the
Spin-Off, you will also need to satisfy the withholding tax obligations for
Biopharma shares distributed in respect of your Theravance RSAs.

·                  Because you will become an officer of Biopharma who is
subject to Section 16(a) of the Securities Exchange Act of 1934 (a “Biopharma
Section 16 Insider”) in connection with the Spin-Off, you may elect to satisfy
the withholding taxes on any Biopharma shares distributed in respect of your
Theravance RSAs by having Biopharma withhold a number of Biopharma shares that
would otherwise be released to you upon vesting with a fair market value not in
excess of the amount necessary to satisfy the minimum withholding amount on such
shares (this method of satisfying withholding taxes is referred to as “stock
withholding”), provided that the Biopharma Board of Directors or Compensation
Committee, in their sole discretion, may withdraw consent for stock withholding
at any time with respect to future vesting dates.  Notwithstanding the
foregoing, the Biopharma Board of Directors and Compensation Committee will
provide you with at least 90 days notice in the event that stock withholding
will no longer be permitted.

·                  In the event that the Biopharma Board of Directors or
Compensation Committee withdraws consent for stock withholding or you are no
longer a Biopharma Section 16 Insider, it will be necessary for you to satisfy
the withholding obligations related to the Biopharma shares distributed in
respect of your Theravance RSAs by means of another method permitted by your
Award Agreement.

 

--------------------------------------------------------------------------------


 

Definitions

 

The following definitions will apply to your Adjusted Theravance Awards:

 

·                  “Subsidiary” means any corporation (other than Biopharma) in
an unbroken chain of corporations beginning with the Biopharma, if each of the
corporations other than the last corporation in the unbroken chain owns shares
possessing 50% or more of the total combined voting power of all classes of
shares in one of the other corporations in such chain.

·                  “Affiliate” means any entity other than a Subsidiary, if
Biopharma and/or one or more Subsidiaries own not less than 50% of such entity.

·                  “Parent” means any corporation (other than Biopharma) in an
unbroken chain of corporations ending with Biopharma, if each of the
corporations other than Biopharma owns stock possessing 50% or more of the total
combined voting power of all classes of shares in one of the other corporations
in such chain.

·                  “Involuntary Termination” means a termination of your service
by reason of (i) an involuntary dismissal or discharge by Biopharma (or the
Parent, Subsidiary or Affiliate employing you) for reasons other than Cause or
(ii) your voluntary resignation following one of the following that is effected
by Biopharma (or the Parent, Subsidiary or Affiliate) employing you without your
consent (A) a change in your position with Biopharma (or the Parent, Subsidiary
or Affiliate employing you) which materially reduces your level of
responsibility, (B) a material reduction in your base compensation or (C) a
relocation of your workplace by more than fifty miles from your workplace
immediately prior to the Change in Control (as defined in the Biopharma 2013
Equity Incentive Plan) that also materially increases your one-way commute,
provided that in either case a “separation from service” (as defined in the
regulations under Code Section 409A) occurs.  In order for your resignation
under clause (ii) to constitute an “Involuntary Termination,” all of the
following requirements must be satisfied: (1) you must provide notice to
Biopharma of your intent to resign and assert an Involuntary Termination
pursuant to clause (ii) within 90 days of the initial existence of one or more
of the conditions set forth in subclauses (A) through (C), (2) Biopharma (or the
Parent, Subsidiary or Affiliate employing you) will have 30 days from the date
of such notice to remedy the condition and, if it does so, you may withdraw your
resignation or resign without any vesting acceleration, and (3) any termination
of service under clause (ii) must occur within two years of the initial
existence of one or more of the conditions set forth in subclauses (A) through
(C).  Should Biopharma remedy the condition as set forth above and then one or
more of the conditions arises again within two years following the occurrence of
a Change in Control, you may assert clause (ii) again subject to all of the
conditions set forth herein.

·                  “Cause” means (i) the unauthorized use or disclosure of the
confidential information or trade secrets of Biopharma, a Parent, Subsidiary or
Affiliate, which use causes material harm to Biopharma, a Parent, Subsidiary or
Affiliate, (ii) conviction of a felony under the laws of the United States or
any state thereof, (iii) gross negligence or (iv) repeated failure to perform
lawful assigned duties for thirty days after receiving written notification from
Biopharma’s Board of Directors.

 

--------------------------------------------------------------------------------